Case 18-26902   Doc 15   Filed 11/05/18 Entered 11/05/18 17:03:31   Desc Main
                           Document     Page 1 of 7
Case 18-26902   Doc 15   Filed 11/05/18 Entered 11/05/18 17:03:31   Desc Main
                           Document     Page 2 of 7
Case 18-26902   Doc 15   Filed 11/05/18 Entered 11/05/18 17:03:31   Desc Main
                           Document     Page 3 of 7
Case 18-26902   Doc 15   Filed 11/05/18 Entered 11/05/18 17:03:31   Desc Main
                           Document     Page 4 of 7
Case 18-26902   Doc 15   Filed 11/05/18 Entered 11/05/18 17:03:31   Desc Main
                           Document     Page 5 of 7
Case 18-26902   Doc 15   Filed 11/05/18 Entered 11/05/18 17:03:31   Desc Main
                           Document     Page 6 of 7
Case 18-26902   Doc 15   Filed 11/05/18 Entered 11/05/18 17:03:31   Desc Main
                           Document     Page 7 of 7
